Citation Nr: 0023250	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-12 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to basic non service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from May 15, 1969, to 
July 30, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to basic non service-connected 
pension benefits.  


REMAND

The veteran's DD Form 214 indicates that he served on active 
duty for less than 90 days during the Vietnam Era.  Medical 
Board Proceedings, dated in June 1969, indicate he had been 
found to have bilateral hallux valgus with bunion formation, 
secondary to pes planus with heel valgus, and a healed 
contusion of the left shoulder.  The Board determined that 
the veteran was medically unfit for service and discharge was 
recommended.  The Board also concluded that the veteran's 
foot disabilities existed prior to service and were not 
aggravated by service.  

In an April 1970 rating decision, the RO denied service 
connection for bilateral pes planus with heel valgus; 
bilateral hallux valgus; and tenderness over the left 
scapula.  The RO concluded that the veteran's foot 
disabilities pre-existed service and were not aggravated 
thereby, and the current VA examination did not show any 
evidence of tenderness over the left scapula.  

In November 1996, the veteran filed a claim for pension 
benefits.  Basic eligibility for pension benefits exists when 
a veteran had active service of 90 days or more during a 
period of war; had active service during a period of war and 
was discharged or released from such service for a service-
connected disability; had active service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or had active service for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. 
§ 1521 (West 1991).
The applicable regulations provide, in pertinent part, as 
follows:

Basic entitlement exists if a veteran:
    (i) Served in the active military, 
naval or air service for 90 days or more 
during a period of war (38 U.S.C. 
§ 1521(j)); or
    (ii) Served in the active military, 
naval or air service during a period of 
war and was discharged or released from 
such service for a disability adjudged 
service-connected without presumptive 
provisions of law, or at time of 
discharge had such a service-connected 
disability, shown by official service 
records, which in medical judgment would 
have justified a discharge for disability 
(38 U.S.C. § 1521(j)).  

38 C.F.R. § 3.3(a) (1999).

In his August 1998 substantive appeal, the veteran asserted 
that he served during a period of war and was discharged for 
a medical disability.  Therefore, he qualified for basic 
pension benefits.  Furthermore, he stated that he would have 
stayed on active duty if he had known about the 90 day 
service requirement for benefits.  

At a personal hearing before the undersigned Member of the 
Board in Washington, D.C., in February 2000, the veteran 
requested additional time to submit a medical opinion showing 
that his preexisting foot disabilities were aggravated by his 
military service.  This request was granted.  In his February 
2000 Brief, the veteran's representative asserted that the 
veteran had been discharged for medical reasons and 
therefore, he met the eligibility requirements for basic 
pension.  

Based on the evidence of record, the Board finds that further 
development is necessary.  It appears that the veteran and 
his representative are arguing that he was discharged or 
released from service for a disability adjudged service-
connected without presumptive provisions of law, or at time 
of discharge had such a service-connected disability, shown 
by official service records, which in medical judgment would 
have justified a discharge for disability.  Therefore, in 
effect, the veteran has raised the matters of whether new and 
material evidence had been submitted to reopen claims of 
service connection for a bilateral foot disability and 
tenderness over the left scapula.  He has also raised a claim 
for service connection for inguinal hernia.  As these claims 
are inextricably intertwined with the issue of entitlement to 
pension benefits, they must be adjudicated by the RO before a 
final decision on pension entitlement may be rendered by the 
Board.  

Finally, it is noted that, in June 2000, the veteran and his 
representative requested an additional 60-day extension from 
the date that the veteran's service medical records were 
mailed to him in order to obtain and submit a medical opinion 
in support of his claim.  A letter in the file indicates that 
the veteran's service medical records were mailed to him on 
July 12, 2000.  However, in light of the Board's decision 
herein, the Board finds that there has been no prejudice to 
the veteran in either not ruling on the motion for an 
extension or waiting for the 60 days to pass from the date 
the service medical records were mailed to him before 
addressing his claim.  

Accordingly, the case is Remanded to the RO for the 
following:  

1.  The RO should inform the veteran that 
it will consider his claims of whether 
new and material evidence has been 
submitted to reopen his claims of service 
connection for a bilateral foot disorders 
and left shoulder, and whether service 
connection is warranted for his 
epididymitis.  The veteran should be 
provided information as to what 
constitutes a well grounded claim and the 
criteria as to what constitutes new and 
material evidence to reopen the claim.  
Thereafter, the veteran should be 
provided an additional period of time to 
submit evidence in support of these 
claims.

2.  The RO should obtain any recent VA 
medical records identified by the veteran 
which document treatment for his claimed 
disabilities, and associate that evidence 
with the claims file.  The RO should also 
obtain, if available, the report of the 
veteran's hospitalization at the VA 
Hospital, Brooklyn, NY beginning in late 
June 1970.

3.  If the veteran submits evidence that 
the claim for service connection for 
epididymitis is well grounded, the RO 
should undertake any additional 
development required, including 
scheduling an examination and obtaining 
an opinion.  In addition, if new and 
material evidence is submitted to reopen 
the claims for service connection for 
bilateral pes planus with heel valgus, 
bilateral hallux valgus, and/or a left 
shoulder disability, and that evidence 
serves to well ground any of the claims, 
the RO should undertake any additional 
development on any well grounded claim, 
including scheduling an examination and 
obtaining an opinion.  

4.  The RO should review the record and 
adjudicate the service connection and/or 
new and material claims raised by the 
veteran, and then readjudicate the claim 
for entitlement to basic non service-
connected pension benefits.  If the claim 
for entitlement to pension benefits 
remains denied, both the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be given an 
opportunity to respond.  The veteran is 
advised that he must file the appropriate 
notice of disagreement and substantive 
appeal regarding any of the newly raised 
claims if he wishes the Board to address 
them.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


